United States Court of Appeals
                           For the Seventh Circuit
                           Chicago, Illinois 60604
                            December 7, 2005

                                   Befor

                 Hon. FRANK H. EASTERBROOK, Circuit Judge

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge

                 Hon. DIANE S. SYKES, Circuit Judge


LISA DUNN,                                      Appeal from the United
      Plaintiff-Appellant,                      States District Court
                                                for the Southern
No. 05-1277                  v.                 District of Illinois.

WASHINGTON COUNTY HOSPITAL and THOMAS J. COY,   No. 03-262
      Defendants-Appellees.                     William D. Stiehl,
                                                Judge.



                                   Order

     The opinion of this court issued on November 17, 2005, is
amended as follows:

     Page 2, last paragraph, first sentence, delete the
parenthetical “(and reasonable complaint by the employee).”

     Page 7, replace the final paragraph of the majority
opinions with:

          The judgment is affirmed except as follows: To the
     extent that it concerns sex discrimination under Title VII,
     the judgment is reversed, and the case is remanded for
     proceedings consistent with this opinion. To the extent
     that it dismisses the state-law claims, the judgment is
     vacated and the case is remanded for their reinstatement
     and resolution under the supplemental jurisdiction.